Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16/457901. Claims 1-30 are pending examination.
	


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/23/2020, 12/31/2020, 09/15/2021, 10/29/2022, 05/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 10 is/are drawn to method (i.e., a process), claim(s) 1, and 27 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 10, and 27 is/are drawn to one of the statutory categories of invention.
Claims 1-30 are directed to interpret a plurality of historical facility parameter values and a plurality of historical facility outcome values and predict adaptive learning system based on historical facility parameter. Specifically, the claims recite interpret a plurality of historical facility parameter values and a corresponding plurality of historical facility outcome values; wherein the adaptive learning system is configured to train a facility resource allocation circuit in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values; wherein structured to interpret a plurality of present state facility parameter values; and wherein further structured to adjust, in response to the plurality of present state facility parameter values, a plurality of facility resource values, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as facility description circuit, adaptive learning system, transaction enabling system, resource allocation circuit, controller merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the facility description circuit, adaptive learning system, transaction enabling system, resource allocation circuit, controller perform(s) the steps or functions of interpret a plurality of historical facility parameter values and a corresponding plurality of historical facility outcome values; wherein the adaptive learning system is configured to train a facility resource allocation circuit in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values; wherein structured to interpret a plurality of present state facility parameter values; and wherein further structured to adjust, in response to the plurality of present state facility parameter values, a plurality of facility resource values. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a facility description circuit, adaptive learning system, transaction enabling system, resource allocation circuit, controller to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of interpret a plurality of historical facility parameter values and a plurality of historical facility outcome values and predict adaptive learning system based on historical facility parameter. As discussed above, taking the claim elements separately, the facility description circuit, adaptive learning system, transaction enabling system, resource allocation circuit, controller perform(s) the steps or functions of interpret a plurality of historical facility parameter values and a corresponding plurality of historical facility outcome values; wherein the adaptive learning system is configured to train a facility resource allocation circuit in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values; wherein structured to interpret a plurality of present state facility parameter values; and wherein further structured to adjust, in response to the plurality of present state facility parameter values, a plurality of facility resource values. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of interpret a plurality of historical facility parameter values and a plurality of historical facility outcome values and predict adaptive learning system based on historical facility parameter. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-9, 11-26, and 28-30 further describe the abstract idea of interpret a plurality of historical facility parameter values and a plurality of historical facility outcome values and predict adaptive learning system based on historical facility parameter. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.	


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-10, 20, 24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, (U.S. Patent Application Publication No. 20190370601) in view of Iglesias et al., (U.S. Patent Application Publication No. 20170154374).
	As to Claim 1, Kumar teaches a transaction-enabling system comprising: a facility comprising a core task; (0077: execution of the sequences of instructions to practice the invention is performed by a single computer system 800),a controller, comprising:a facility description circuit structured to interpret a plurality of historical facility parameter values (0025:  the extraction module 110 also may access the data store 100) and a corresponding plurality of historical facility outcome values; (0025: analyze the structured data 105a to identify various features included among the structured data 105a), and (0027-0028),a facility prediction circuit structured to operate an adaptive learning system (0028:  the machine learning module 120 may train a machine learning model (data model 150) to predict), wherein the adaptive learning system is configured to train a facility resource allocation circuit in response to the plurality of historical facility parameter values (0028: train a machine learning model (data model 150) to predict) and the corresponding plurality of historical facility outcome values (0028: predict a likelihood of the outcome of the event based at least in part on a subset of the merged features 130. In some embodiments, this subset of features (selected features 140) may be selected from the merged features 130 based at least in part on a value that quantifies their relationship to an outcome of the event to be predicted. For example, suppose that the data model 150 is trained using logistic regression. In this example, the selected features 140 used to train the data model 150 may be selected from the merged features 130 via a regularization process. In various embodiments, when training the data model 150, the machine learning module 120 may identify a set of records that are associated with previous occurrences of the event (e.g., records associated with binary values for a feature corresponding to previous occurrences of the event) and a set of records that are not associated with previous occurrences of the event (e.g., records associated with null values for a feature corresponding to previous occurrences of the event)); (0025 the extraction module 110 also may access the data store 100 and analyze the structured data 105a to identify various features included among the structured data 105a. For example, suppose that the structured data 105a includes relational database tables that have rows that each correspond to different entities (e.g., individuals, organizations, etc.) and columns that each correspond to different attributes that may be associated with the entities (e.g., names, geographic locations, number of employees, hiring rates, salaries, etc.). In this example, the extraction module 110 may search each of the relational database tables and identify features corresponding to the attributes or the values of attributes for the entities. In the above example, the extraction module 110 may identify features corresponding to values of a geographic location attribute for the entities that include states or countries in which the entities are located), (0028: Once the extraction module 110 has merged features extracted from the structured data 105a and the unstructured data 105b, the machine learning module 120 may train a machine learning model (data model 150) to predict a likelihood of the outcome of the event based at least in part on a subset of the merged features 130. In some embodiments, this subset of features (selected features 140) may be selected from the merged features 130 based at least in part on a value that quantifies their relationship to an outcome of the event to be predicted. For example, suppose that the data model 150 is trained using logistic regression. In this example, the selected features 140 used to train the data model 150 may be selected from the merged features 130 via a regularization process. In various embodiments, when training the data model 150, the machine learning module 120 may identify a set of records that are associated with previous occurrences of the event (e.g., records associated with binary values for a feature corresponding to previous occurrences of the event) and a set of records that are not associated with previous occurrences of the event (e.g., records associated with null values for a feature corresponding to previous occurrences of the event). In such embodiments, the machine learning module 120 may include the set of records associated with previous occurrences of the event in a training dataset and the set of records that are not associated with previous occurrences of the event in a test dataset), and (0029: the data model 150 may be used to generate an output 160 based at least in part on a likelihood of the outcome of the event that is predicted by the data model 150. The likelihood of the outcome of the event may be predicted by the data model 150 based at least in part on a set of input values corresponding to at least some of the selected features 140 used to train the data model 150. For example, for each record included among the structured data 105a and/or the unstructured data 105b that is not associated with previous outcomes of the event to be predicted by the data model 150, the data model 150 may predict the likelihood of the outcome of the event. In this example, the likelihood for each record may be included in the output 160 generated by the data model 150. In some embodiments, the output 160 generated by the data model 150 also may indicate the relationship of one or more features included among the selected features 140 to the predicted likelihood of the outcome of the event. For example, in embodiments in which the data model 150 is trained using a logistic regression algorithm, an output 160 generated by the data model 150 may include beta values (estimates of the regression coefficients) associated with one or more of the selected features 140. In some embodiments, the output 160 may include one or more graphs 165. For example, a graph 165 included in the output 160 may plot the likelihood of the outcome of the event predicted by the data model 150 over a period of time. As an additional example, a graph 165 included in the output 160 may plot a value that quantifies a relationship of a selected feature 140 used to train the data model 150 to the likelihood of the outcome of the event predicted by the data model 150 over a period of time),wherein the facility description circuit is further structured to interpret a plurality of present state facility parameter values; and(0025: the extraction module 110 also may access the data store 100… analyze the structured data 105a to identify various features included among the structured data 105a… For example, suppose that the structured data 105a includes relational database tables that have rows that each correspond to different entities (e.g., individuals, organizations, etc.) and columns that each correspond to different attributes that may be associated with the entities (e.g., names, geographic locations, number of employees, hiring rates, salaries, etc.). In this example, the extraction module 110 may search each of the relational database tables and identify features corresponding to the attributes or the values of attributes for the entities. In the above example, the extraction module 110 may identify features corresponding to values of a geographic location attribute for the entities that include states or countries in which the entities are located.), and  (0026: analyzing the structured data 105a and/or the unstructured data 105b, the extraction module 110 also may identify one or more records included among the structured data 105a and/or the unstructured data 105b, in which each record is relevant to a specific entity. For example, if the structured data 105a and the unstructured data 105b are associated with an organization, each record may correspond to a different group or a different member of the organization. In embodiments in which the unstructured data 105b includes multiple entries (e.g., multiple free-form text fields) that have been merged together, entries that have been merged together may correspond to a common record. In embodiments in which the unstructured data 105b includes multiple separate entries that have not been merged together, each entry may be associated with a record based on a record identifier (e.g., a record name or a record number) associated with each entry. In embodiments in which the structured data 105a includes one or more relational database tables, each row or column within the tables may correspond to a different record).
Kumar does not teach wherein the trained facility resource allocation circuit is further structured to adjust, in response to the plurality of present state facility parameter values, a plurality of facility resource values.
However Iglesias teaches wherein the trained facility resource allocation circuit is further structured to adjust, in response to the plurality of present state facility parameter values, a plurality of facility resource values; (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include wherein the trained facility resource allocation circuit is further structured to adjust, in response to the plurality of present state facility parameter values, a plurality of facility resource values of Iglesias. Motivation to do so comes from the knowledge well known in the art that wherein the trained facility resource allocation circuit is further structured to adjust, in response to the plurality of present state facility parameter values, a plurality of facility resource values would help adjusting values that are to be used in determination or determining a future value and would therefore make the method/system more accurate.

As to Claim 7, Kumar and Iglesias teach the system of claim 1.
Kumar further teaches wherein the facility description circuit is further structured to interpret historical external data from at least one external data source, and wherein the adaptive learning system is further configured to train the facility resource allocation circuit in response to the historical external data; (0028: predict a likelihood of the outcome of the event based at least in part on a subset of the merged features 130. In some embodiments, this subset of features (selected features 140) may be selected from the merged features 130 based at least in part on a value that quantifies their relationship to an outcome of the event to be predicted. For example, suppose that the data model 150 is trained using logistic regression. In this example, the selected features 140 used to train the data model 150 may be selected from the merged features 130 via a regularization process. In various embodiments, when training the data model 150, the machine learning module 120 may identify a set of records that are associated with previous occurrences of the event (e.g., records associated with binary values for a feature corresponding to previous occurrences of the event) and a set of records that are not associated with previous occurrences of the event (e.g., records associated with null values for a feature corresponding to previous occurrences of the event)).

As to Claim 8, Kumar and Iglesias teach the system of claim 7.
Iglesias further teaches wherein the at least one external data source comprises at least one data source selected from a list of data sources consisting of: a social media data source; (0044: data that might be utilized include social media data sources 341),a behavioral data source; a spot market price for an energy source; and a forward market price for the energy source.

As to Claim 9, Kumar and Iglesias teach the system of claim 7.
Iglesias further teaches wherein the facility description circuit is further structured to interpret present external data from the at least one external data source, and wherein the trained facility resource allocation circuit is further structured to adjust the plurality of facility resource values in response to the present external data; (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication).

	As to Claim 10, Kumar teaches a method, comprising:interpreting a plurality of historical facility parameter values (0025:  the extraction module 110 also may access the data store 100) and a corresponding plurality of historical facility outcome values; (0025: analyze the structured data 105a to identify various features included among the structured data 105a), and (0027-0028),operating an adaptive learning system (0028:  the machine learning module 120 may train a machine learning model (data model 150) to predict) , thereby training a facility resource allocation circuit in response to the plurality of historical facility parameter values (0028: train a machine learning model (data model 150) to predict) and the corresponding plurality of historical facility outcome values (0028: predict a likelihood of the outcome of the event based at least in part on a subset of the merged features 130. In some embodiments, this subset of features (selected features 140) may be selected from the merged features 130 based at least in part on a value that quantifies their relationship to an outcome of the event to be predicted. For example, suppose that the data model 150 is trained using logistic regression. In this example, the selected features 140 used to train the data model 150 may be selected from the merged features 130 via a regularization process. In various embodiments, when training the data model 150, the machine learning module 120 may identify a set of records that are associated with previous occurrences of the event (e.g., records associated with binary values for a feature corresponding to previous occurrences of the event) and a set of records that are not associated with previous occurrences of the event (e.g., records associated with null values for a feature corresponding to previous occurrences of the event)); (0025 the extraction module 110 also may access the data store 100 and analyze the structured data 105a to identify various features included among the structured data 105a. For example, suppose that the structured data 105a includes relational database tables that have rows that each correspond to different entities (e.g., individuals, organizations, etc.) and columns that each correspond to different attributes that may be associated with the entities (e.g., names, geographic locations, number of employees, hiring rates, salaries, etc.). In this example, the extraction module 110 may search each of the relational database tables and identify features corresponding to the attributes or the values of attributes for the entities. In the above example, the extraction module 110 may identify features corresponding to values of a geographic location attribute for the entities that include states or countries in which the entities are located), (0028: Once the extraction module 110 has merged features extracted from the structured data 105a and the unstructured data 105b, the machine learning module 120 may train a machine learning model (data model 150) to predict a likelihood of the outcome of the event based at least in part on a subset of the merged features 130. In some embodiments, this subset of features (selected features 140) may be selected from the merged features 130 based at least in part on a value that quantifies their relationship to an outcome of the event to be predicted. For example, suppose that the data model 150 is trained using logistic regression. In this example, the selected features 140 used to train the data model 150 may be selected from the merged features 130 via a regularization process. In various embodiments, when training the data model 150, the machine learning module 120 may identify a set of records that are associated with previous occurrences of the event (e.g., records associated with binary values for a feature corresponding to previous occurrences of the event) and a set of records that are not associated with previous occurrences of the event (e.g., records associated with null values for a feature corresponding to previous occurrences of the event). In such embodiments, the machine learning module 120 may include the set of records associated with previous occurrences of the event in a training dataset and the set of records that are not associated with previous occurrences of the event in a test dataset), and (0029: the data model 150 may be used to generate an output 160 based at least in part on a likelihood of the outcome of the event that is predicted by the data model 150. The likelihood of the outcome of the event may be predicted by the data model 150 based at least in part on a set of input values corresponding to at least some of the selected features 140 used to train the data model 150. For example, for each record included among the structured data 105a and/or the unstructured data 105b that is not associated with previous outcomes of the event to be predicted by the data model 150, the data model 150 may predict the likelihood of the outcome of the event. In this example, the likelihood for each record may be included in the output 160 generated by the data model 150. In some embodiments, the output 160 generated by the data model 150 also may indicate the relationship of one or more features included among the selected features 140 to the predicted likelihood of the outcome of the event. For example, in embodiments in which the data model 150 is trained using a logistic regression algorithm, an output 160 generated by the data model 150 may include beta values (estimates of the regression coefficients) associated with one or more of the selected features 140. In some embodiments, the output 160 may include one or more graphs 165. For example, a graph 165 included in the output 160 may plot the likelihood of the outcome of the event predicted by the data model 150 over a period of time. As an additional example, a graph 165 included in the output 160 may plot a value that quantifies a relationship of a selected feature 140 used to train the data model 150 to the likelihood of the outcome of the event predicted by the data model 150 over a period of time),interpreting a plurality of present state facility parameter values; and(0025: the extraction module 110 also may access the data store 100… analyze the structured data 105a to identify various features included among the structured data 105a… For example, suppose that the structured data 105a includes relational database tables that have rows that each correspond to different entities (e.g., individuals, organizations, etc.) and columns that each correspond to different attributes that may be associated with the entities (e.g., names, geographic locations, number of employees, hiring rates, salaries, etc.). In this example, the extraction module 110 may search each of the relational database tables and identify features corresponding to the attributes or the values of attributes for the entities. In the above example, the extraction module 110 may identify features corresponding to values of a geographic location attribute for the entities that include states or countries in which the entities are located.), and  (0026: analyzing the structured data 105a and/or the unstructured data 105b, the extraction module 110 also may identify one or more records included among the structured data 105a and/or the unstructured data 105b, in which each record is relevant to a specific entity. For example, if the structured data 105a and the unstructured data 105b are associated with an organization, each record may correspond to a different group or a different member of the organization. In embodiments in which the unstructured data 105b includes multiple entries (e.g., multiple free-form text fields) that have been merged together, entries that have been merged together may correspond to a common record. In embodiments in which the unstructured data 105b includes multiple separate entries that have not been merged together, each entry may be associated with a record based on a record identifier (e.g., a record name or a record number) associated with each entry. In embodiments in which the structured data 105a includes one or more relational database tables, each row or column within the tables may correspond to a different record).
Kumar does not teach adjusting, in response to the plurality of present state facility parameter values, a plurality of facility resource values.
However Iglesias teaches adjusting, in response to the plurality of present state facility parameter values, a plurality of facility resource values; (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include adjusting, in response to the plurality of present state facility parameter values, a plurality of facility resource values of Iglesias. Motivation to do so comes from the knowledge well known in the art that adjusting, in response to the plurality of present state facility parameter values, a plurality of facility resource values would help adjusting values that are to be used in determination or determining a future value and would therefore make the method/system more accurate.

As to Claim 24, Kumar and Iglesias teach the method of claim 10.
Iglesias further teaches further comprising interpreting historical external data from at least one external data source, and operating the adaptive learning system to further train the facility resource allocation circuit in response to the historical external data; (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication).

As to Claim 26, Kumar and Iglesias teach the method of claim 24.
Iglesias further teaches further comprising interpreting historical external data from at least one external data source, and operating the adaptive learning system to further train the facility resource allocation circuit in response to the historical external data; (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication).; (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication).

	As to Claim 27, Kumar teaches a transaction-enabling system comprising: a facility comprising a core task; (0077: execution of the sequences of instructions to practice the invention is performed by a single computer system 800),a controller, comprising:a facility description circuit structured to interpret a plurality of historical facility parameter values (0025:  the extraction module 110 also may access the data store 100) and a corresponding plurality of historical facility outcome values; (0025: analyze the structured data 105a to identify various features included among the structured data 105a), and (0027-0028),a facility prediction circuit structured to operate an adaptive learning system (0028:  the machine learning module 120 may train a machine learning model (data model 150) to predict), wherein the adaptive learning system is configured to train a facility resource allocation circuit in response to the plurality of historical facility parameter values (0028: train a machine learning model (data model 150) to predict) and the corresponding plurality of historical facility outcome values; (0028: predict a likelihood of the outcome of the event based at least in part on a subset of the merged features 130. In some embodiments, this subset of features (selected features 140) may be selected from the merged features 130 based at least in part on a value that quantifies their relationship to an outcome of the event to be predicted. For example, suppose that the data model 150 is trained using logistic regression. In this example, the selected features 140 used to train the data model 150 may be selected from the merged features 130 via a regularization process. In various embodiments, when training the data model 150, the machine learning module 120 may identify a set of records that are associated with previous occurrences of the event (e.g., records associated with binary values for a feature corresponding to previous occurrences of the event) and a set of records that are not associated with previous occurrences of the event (e.g., records associated with null values for a feature corresponding to previous occurrences of the event)); (0025 the extraction module 110 also may access the data store 100 and analyze the structured data 105a to identify various features included among the structured data 105a. For example, suppose that the structured data 105a includes relational database tables that have rows that each correspond to different entities (e.g., individuals, organizations, etc.) and columns that each correspond to different attributes that may be associated with the entities (e.g., names, geographic locations, number of employees, hiring rates, salaries, etc.). In this example, the extraction module 110 may search each of the relational database tables and identify features corresponding to the attributes or the values of attributes for the entities. In the above example, the extraction module 110 may identify features corresponding to values of a geographic location attribute for the entities that include states or countries in which the entities are located), (0028: Once the extraction module 110 has merged features extracted from the structured data 105a and the unstructured data 105b, the machine learning module 120 may train a machine learning model (data model 150) to predict a likelihood of the outcome of the event based at least in part on a subset of the merged features 130. In some embodiments, this subset of features (selected features 140) may be selected from the merged features 130 based at least in part on a value that quantifies their relationship to an outcome of the event to be predicted. For example, suppose that the data model 150 is trained using logistic regression. In this example, the selected features 140 used to train the data model 150 may be selected from the merged features 130 via a regularization process. In various embodiments, when training the data model 150, the machine learning module 120 may identify a set of records that are associated with previous occurrences of the event (e.g., records associated with binary values for a feature corresponding to previous occurrences of the event) and a set of records that are not associated with previous occurrences of the event (e.g., records associated with null values for a feature corresponding to previous occurrences of the event). In such embodiments, the machine learning module 120 may include the set of records associated with previous occurrences of the event in a training dataset and the set of records that are not associated with previous occurrences of the event in a test dataset), and (0029: the data model 150 may be used to generate an output 160 based at least in part on a likelihood of the outcome of the event that is predicted by the data model 150. The likelihood of the outcome of the event may be predicted by the data model 150 based at least in part on a set of input values corresponding to at least some of the selected features 140 used to train the data model 150. For example, for each record included among the structured data 105a and/or the unstructured data 105b that is not associated with previous outcomes of the event to be predicted by the data model 150, the data model 150 may predict the likelihood of the outcome of the event. In this example, the likelihood for each record may be included in the output 160 generated by the data model 150. In some embodiments, the output 160 generated by the data model 150 also may indicate the relationship of one or more features included among the selected features 140 to the predicted likelihood of the outcome of the event. For example, in embodiments in which the data model 150 is trained using a logistic regression algorithm, an output 160 generated by the data model 150 may include beta values (estimates of the regression coefficients) associated with one or more of the selected features 140. In some embodiments, the output 160 may include one or more graphs 165. For example, a graph 165 included in the output 160 may plot the likelihood of the outcome of the event predicted by the data model 150 over a period of time. As an additional example, a graph 165 included in the output 160 may plot a value that quantifies a relationship of a selected feature 140 used to train the data model 150 to the likelihood of the outcome of the event predicted by the data model 150 over a period of time),wherein the facility description circuit is further structured to interpret a plurality of present state facility parameter values; (0025: the extraction module 110 also may access the data store 100… analyze the structured data 105a to identify various features included among the structured data 105a… For example, suppose that the structured data 105a includes relational database tables that have rows that each correspond to different entities (e.g., individuals, organizations, etc.) and columns that each correspond to different attributes that may be associated with the entities (e.g., names, geographic locations, number of employees, hiring rates, salaries, etc.). In this example, the extraction module 110 may search each of the relational database tables and identify features corresponding to the attributes or the values of attributes for the entities. In the above example, the extraction module 110 may identify features corresponding to values of a geographic location attribute for the entities that include states or countries in which the entities are located.), and  (0026: analyzing the structured data 105a and/or the unstructured data 105b, the extraction module 110 also may identify one or more records included among the structured data 105a and/or the unstructured data 105b, in which each record is relevant to a specific entity. For example, if the structured data 105a and the unstructured data 105b are associated with an organization, each record may correspond to a different group or a different member of the organization. In embodiments in which the unstructured data 105b includes multiple entries (e.g., multiple free-form text fields) that have been merged together, entries that have been merged together may correspond to a common record. In embodiments in which the unstructured data 105b includes multiple separate entries that have not been merged together, each entry may be associated with a record based on a record identifier (e.g., a record name or a record number) associated with each entry. In embodiments in which the structured data 105a includes one or more relational database tables, each row or column within the tables may correspond to a different record),wherein the adaptive learning system is further configured to determine a relationship between input values and outcomes and add or remove an input value to improve prediction of facility outcomes; (0028: predict a likelihood of the outcome of the event based at least in part on a subset of the merged features 130. In some embodiments, this subset of features (selected features 140) may be selected from the merged features 130 based at least in part on a value that quantifies their relationship to an outcome of the event to be predicted. For example, suppose that the data model 150 is trained using logistic regression. In this example, the selected features 140 used to train the data model 150 may be selected from the merged features 130 via a regularization process. In various embodiments, when training the data model 150, the machine learning module 120 may identify a set of records that are associated with previous occurrences of the event (e.g., records associated with binary values for a feature corresponding to previous occurrences of the event) and a set of records that are not associated with previous occurrences of the event (e.g., records associated with null values for a feature corresponding to previous occurrences of the event)).
Kumar does not teach wherein the trained facility resource allocation circuit is further structured to adjust, in response to the plurality of present state facility parameter values, a plurality of facility resource values; and.
However Iglesias teaches wherein the trained facility resource allocation circuit is further structured to adjust, in response to the plurality of present state facility parameter values, a plurality of facility resource values; and; (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include wherein the trained facility resource allocation circuit is further structured to adjust, in response to the plurality of present state facility parameter values, a plurality of facility resource values; and of Iglesias. Motivation to do so comes from the knowledge well known in the art that wherein the trained facility resource allocation circuit is further structured to adjust, in response to the plurality of present state facility parameter values, a plurality of facility resource values; and would help adjusting values that are to be used in determination or determining a future value and would therefore make the method/system more accurate.

As to Claim 28, Kumar and Iglesias teach the method of claim 27.
Kumar further teaches wherein the adaptive learning system comprises a machine learning facility, an expert system or an artificial intelligence; (0028: predict a likelihood of the outcome of the event based at least in part on a subset of the merged features 130. In some embodiments, this subset of features (selected features 140) may be selected from the merged features 130 based at least in part on a value that quantifies their relationship to an outcome of the event to be predicted. For example, suppose that the data model 150 is trained using logistic regression. In this example, the selected features 140 used to train the data model 150 may be selected from the merged features 130 via a regularization process. In various embodiments, when training the data model 150, the machine learning module 120 may identify a set of records that are associated with previous occurrences of the event (e.g., records associated with binary values for a feature corresponding to previous occurrences of the event) and a set of records that are not associated with previous occurrences of the event (e.g., records associated with null values for a feature corresponding to previous occurrences of the event)); (0025 the extraction module 110 also may access the data store 100 and analyze the structured data 105a to identify various features included among the structured data 105a. For example, suppose that the structured data 105a includes relational database tables that have rows that each correspond to different entities (e.g., individuals, organizations, etc.) and columns that each correspond to different attributes that may be associated with the entities (e.g., names, geographic locations, number of employees, hiring rates, salaries, etc.). In this example, the extraction module 110 may search each of the relational database tables and identify features corresponding to the attributes or the values of attributes for the entities. In the above example, the extraction module 110 may identify features corresponding to values of a geographic location attribute for the entities that include states or countries in which the entities are located), (0028: Once the extraction module 110 has merged features extracted from the structured data 105a and the unstructured data 105b, the machine learning module 120 may train a machine learning model (data model 150) to predict a likelihood of the outcome of the event based at least in part on a subset of the merged features 130. In some embodiments, this subset of features (selected features 140) may be selected from the merged features 130 based at least in part on a value that quantifies their relationship to an outcome of the event to be predicted. For example, suppose that the data model 150 is trained using logistic regression. In this example, the selected features 140 used to train the data model 150 may be selected from the merged features 130 via a regularization process. In various embodiments, when training the data model 150, the machine learning module 120 may identify a set of records that are associated with previous occurrences of the event (e.g., records associated with binary values for a feature corresponding to previous occurrences of the event) and a set of records that are not associated with previous occurrences of the event (e.g., records associated with null values for a feature corresponding to previous occurrences of the event). In such embodiments, the machine learning module 120 may include the set of records associated with previous occurrences of the event in a training dataset and the set of records that are not associated with previous occurrences of the event in a test dataset), and (0029: the data model 150 may be used to generate an output 160 based at least in part on a likelihood of the outcome of the event that is predicted by the data model 150. The likelihood of the outcome of the event may be predicted by the data model 150 based at least in part on a set of input values corresponding to at least some of the selected features 140 used to train the data model 150. For example, for each record included among the structured data 105a and/or the unstructured data 105b that is not associated with previous outcomes of the event to be predicted by the data model 150, the data model 150 may predict the likelihood of the outcome of the event. In this example, the likelihood for each record may be included in the output 160 generated by the data model 150. In some embodiments, the output 160 generated by the data model 150 also may indicate the relationship of one or more features included among the selected features 140 to the predicted likelihood of the outcome of the event. For example, in embodiments in which the data model 150 is trained using a logistic regression algorithm, an output 160 generated by the data model 150 may include beta values (estimates of the regression coefficients) associated with one or more of the selected features 140. In some embodiments, the output 160 may include one or more graphs 165. For example, a graph 165 included in the output 160 may plot the likelihood of the outcome of the event predicted by the data model 150 over a period of time. As an additional example, a graph 165 included in the output 160 may plot a value that quantifies a relationship of a selected feature 140 used to train the data model 150 to the likelihood of the outcome of the event predicted by the data model 150 over a period of time).

As to Claim 29, Kumar and Iglesias teach the method of claim 27.
Kumar further teaches wherein the adaptive learning system is further structured to add relationships between the input values and the outcomes; (0028: predict a likelihood of the outcome of the event based at least in part on a subset of the merged features 130. In some embodiments, this subset of features (selected features 140) may be selected from the merged features 130 based at least in part on a value that quantifies their relationship to an outcome of the event to be predicted. For example, suppose that the data model 150 is trained using logistic regression. In this example, the selected features 140 used to train the data model 150 may be selected from the merged features 130 via a regularization process. In various embodiments, when training the data model 150, the machine learning module 120 may identify a set of records that are associated with previous occurrences of the event (e.g., records associated with binary values for a feature corresponding to previous occurrences of the event) and a set of records that are not associated with previous occurrences of the event (e.g., records associated with null values for a feature corresponding to previous occurrences of the event)); (0025 the extraction module 110 also may access the data store 100 and analyze the structured data 105a to identify various features included among the structured data 105a. For example, suppose that the structured data 105a includes relational database tables that have rows that each correspond to different entities (e.g., individuals, organizations, etc.) and columns that each correspond to different attributes that may be associated with the entities (e.g., names, geographic locations, number of employees, hiring rates, salaries, etc.). In this example, the extraction module 110 may search each of the relational database tables and identify features corresponding to the attributes or the values of attributes for the entities. In the above example, the extraction module 110 may identify features corresponding to values of a geographic location attribute for the entities that include states or countries in which the entities are located), (0028: Once the extraction module 110 has merged features extracted from the structured data 105a and the unstructured data 105b, the machine learning module 120 may train a machine learning model (data model 150) to predict a likelihood of the outcome of the event based at least in part on a subset of the merged features 130. In some embodiments, this subset of features (selected features 140) may be selected from the merged features 130 based at least in part on a value that quantifies their relationship to an outcome of the event to be predicted. For example, suppose that the data model 150 is trained using logistic regression. In this example, the selected features 140 used to train the data model 150 may be selected from the merged features 130 via a regularization process. In various embodiments, when training the data model 150, the machine learning module 120 may identify a set of records that are associated with previous occurrences of the event (e.g., records associated with binary values for a feature corresponding to previous occurrences of the event) and a set of records that are not associated with previous occurrences of the event (e.g., records associated with null values for a feature corresponding to previous occurrences of the event). In such embodiments, the machine learning module 120 may include the set of records associated with previous occurrences of the event in a training dataset and the set of records that are not associated with previous occurrences of the event in a test dataset), and (0029: the data model 150 may be used to generate an output 160 based at least in part on a likelihood of the outcome of the event that is predicted by the data model 150. The likelihood of the outcome of the event may be predicted by the data model 150 based at least in part on a set of input values corresponding to at least some of the selected features 140 used to train the data model 150. For example, for each record included among the structured data 105a and/or the unstructured data 105b that is not associated with previous outcomes of the event to be predicted by the data model 150, the data model 150 may predict the likelihood of the outcome of the event. In this example, the likelihood for each record may be included in the output 160 generated by the data model 150. In some embodiments, the output 160 generated by the data model 150 also may indicate the relationship of one or more features included among the selected features 140 to the predicted likelihood of the outcome of the event. For example, in embodiments in which the data model 150 is trained using a logistic regression algorithm, an output 160 generated by the data model 150 may include beta values (estimates of the regression coefficients) associated with one or more of the selected features 140. In some embodiments, the output 160 may include one or more graphs 165. For example, a graph 165 included in the output 160 may plot the likelihood of the outcome of the event predicted by the data model 150 over a period of time. As an additional example, a graph 165 included in the output 160 may plot a value that quantifies a relationship of a selected feature 140 used to train the data model 150 to the likelihood of the outcome of the event predicted by the data model 150 over a period of time).


	
Claim(s) 2, 11, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, (U.S. Patent Application Publication No. 20190370601) in view of Hick et al., (Foriegn Application No. WO2011057173A2).

As to Claim 2, Kumar teaches the system of claim 1.
Kumar do not teach wherein the plurality of facility resource values comprise:a provisioning and an allocation of facility energy resources; and
a provisioning and an allocation of facility compute resources.
However Hick teaches wherein the plurality of facility resource values comprise:a provisioning and an allocation of facility energy resources; and (abstract: The facilities management system allocates a set of resources i.e. energy load, or disseminates facility information based on the value of the parameter provided by the context providing system),a provisioning and an allocation of facility compute resources; (abstract: An integration protocol (113) facilitates communication between the context providing system and the facilities management system. The facilities management system allocates a set of resources i.e. energy load, or disseminates facility information based on the value of the parameter provided by the context providing system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include a provisioning and an allocation of facility compute resources of Hick. Motivation to do so comes from the knowledge well known in the art that a provisioning and an allocation of facility compute resources would help in determination of values and would therefore make the method/system more accurate.

As to Claim 11, Kumar teaches the method of claim 10.
Kumar do not teach wherein the plurality of facility resource values comprise:a provisioning and an allocation of facility energy resources; and 
a provisioning and an allocation of facility compute resources.
However Hick teaches wherein the plurality of facility resource values comprise:a provisioning and an allocation of facility energy resources; and (abstract: The facilities management system allocates a set of resources i.e. energy load, or disseminates facility information based on the value of the parameter provided by the context providing system),a provisioning and an allocation of facility compute resources; (abstract: An integration protocol (113) facilitates communication between the context providing system and the facilities management system. The facilities management system allocates a set of resources i.e. energy load, or disseminates facility information based on the value of the parameter provided by the context providing system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include a provisioning and an allocation of facility compute resources of Hick. Motivation to do so comes from the knowledge well known in the art that a provisioning and an allocation of facility compute resources would help in determination of values and would therefore make the method/system more accurate.

As to Claim 25, Kumar teaches the method of claim 24.
Kumar do not teach wherein the at least one external data source comprises at least one data source selected from a list of data sources consisting of: a social media data source; a behavioral data source; and
a spot market price for an energy source; and a forward market price for the energy source.
However Hick teaches wherein the at least one external data source comprises at least one data source selected from a list of data sources consisting of: a social media data source; a behavioral data source; (abstract: The facilities management system allocates a set of resources i.e. energy load, or disseminates facility information based on the value of the parameter provided by the context providing system),a spot market price for an energy source; and a forward market price for the energy source; (abstract: The facilities management system allocates a set of resources i.e. energy load, or disseminates facility information based on the value of the parameter provided by the context providing system).

As to Claim 30, Kumar teaches the system of claim 27.
Kumar do not teach wherein the plurality of facility resource values comprise:a provisioning and an allocation of facility energy resources; and 
a provisioning and an allocation of facility compute resources.
However Hick teaches wherein the plurality of facility resource values comprise: a provisioning and an allocation of facility energy resources; and (abstract: The facilities management system allocates a set of resources i.e. energy load, or disseminates facility information based on the value of the parameter provided by the context providing system),a provisioning and an allocation of facility compute resources; (abstract: An integration protocol (113) facilitates communication between the context providing system and the facilities management system. The facilities management system allocates a set of resources i.e. energy load, or disseminates facility information based on the value of the parameter provided by the context providing system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar to include a provisioning and an allocation of facility compute resources of Hick. Motivation to do so comes from the knowledge well known in the art that a provisioning and an allocation of facility compute resources would help in determination of values and would therefore make the method/system more accurate.


Claim(s) 3-6, and 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, (U.S. Patent Application Publication No. 20190370601) in view of Hick et al., (Foriegn Application No. WO2011057173A2) in view of Iglesias et al., (U.S. Patent Application Publication No. 20170154374).

As to Claim 3, Kumar and Hick teach the system of claim 2.
Kumar and Hick do not teach wherein the trained facility resource allocation circuit is further structured to adjust the plurality of facility resource values by one of producing or selecting a favorable facility resource utilization profile from among a set of available facility resource utilization profiles.
However Iglesias teaches wherein the trained facility resource allocation circuit is further structured to adjust the plurality of facility resource values by one of producing (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication) or selecting a favorable facility resource utilization profile from among a set of available facility resource utilization profiles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include adjust the plurality of facility resource values by one of producing of Iglesias. Motivation to do so comes from the knowledge well known in the art that adjust the plurality of facility resource values by one of producing would help in determination of values and would therefore make the method/system more accurate.

As to Claim 4, Kumar and Hick teach the system of claim 2.
Kumar and Hick do not teach wherein the trained facility resource allocation circuit is further structured to adjust the plurality of facility resource values by one of producing or selecting a favorable facility resource utilization profile from among a set of available facility resource utilization profiles.
However Iglesias teaches wherein the trained facility resource allocation circuit is further structured to adjust the plurality of facility resource values by one of producing (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication) or selecting a favorable facility resource utilization profile from among a set of available facility resource utilization profiles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include adjust the plurality of facility resource values by one of producing of Iglesias. Motivation to do so comes from the knowledge well known in the art that adjust the plurality of facility resource values by one of producing would help in determination of values and would therefore make the method/system more accurate.

As to Claim 5, Kumar and Hick teach the system of claim 2.
Kumar and Hick do not teach wherein the trained facility resource allocation circuit is further structured to adjust the plurality of facility resource values by one of producing or selecting a favorable facility resource utilization profile from among a set of available facility resource utilization profiles.
However Iglesias teaches wherein the trained facility resource allocation circuit is further structured to adjust the plurality of facility resource values by one of producing (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication) or selecting a favorable facility resource utilization profile from among a set of available facility resource utilization profiles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include adjust the plurality of facility resource values by one of producing of Iglesias. Motivation to do so comes from the knowledge well known in the art that adjust the plurality of facility resource values by one of producing would help in determination of values and would therefore make the method/system more accurate.

As to Claim 6, Kumar and Hick teach the system of claim 2.
Kumar and Hick do not teach wherein the trained facility resource allocation circuit is further structured to adjust the plurality of facility resource values by one of producing or selecting a favorable facility resource utilization profile from among a set of available facility resource utilization profiles.
However Iglesias teaches wherein the trained facility resource allocation circuit is further structured to adjust the plurality of facility resource values by one of producing (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication) or selecting a favorable facility resource utilization profile from among a set of available facility resource utilization profiles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include adjust the plurality of facility resource values by one of producing of Iglesias. Motivation to do so comes from the knowledge well known in the art that adjust the plurality of facility resource values by one of producing would help in determination of values and would therefore make the method/system more accurate.

As to Claim 12, Kumar and Hick teach the method of claim 11.
Kumar and Hick do not teach adjusting the plurality of facility resource values by selecting a favorable facility resource utilization profile from among a set of available facility resource utilization profiles.
However Iglesias teaches adjusting the plurality of facility resource values by selecting a favorable facility resource utilization profile from among a set of available facility resource utilization profiles (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include adjust the adjusting the plurality of facility resource values by selecting a favorable facility resource utilization profile from among a set of available facility resource utilization profiles of Iglesias. Motivation to do so comes from the knowledge well known in the art that adjusting the plurality of facility resource values by selecting a favorable facility resource utilization profile from among a set of available facility resource utilization profiles would help in determination of values and would therefore make the method/system more accurate.

As to Claim 13, Kumar and Hick teach the method of claim 11.
Kumar and Hick do not teach adjusting the plurality of facility resource values by producing a favorable facility resource utilization profile relative to a set of available facility resource utilization profiles.
However Iglesias teaches adjusting the plurality of facility resource values by producing a favorable facility resource utilization profile relative to a set of available facility resource utilization profiles (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include adjust the adjusting the plurality of facility resource values by producing a favorable facility resource utilization profile relative to a set of available facility resource utilization profiles of Iglesias. Motivation to do so comes from the knowledge well known in the art that adjusting the plurality of facility resource values by producing a favorable facility resource utilization profile relative to a set of available facility resource utilization profiles would help in determination of values and would therefore make the method/system more accurate.

As to Claim 14, Kumar and Hick teach the method of claim 13.
Kumar and Hick do not teach updating the set of available facility resource utilization profiles in response to the plurality of facility resource values.
However Iglesias teaches updating the set of available facility resource utilization profiles in response to the plurality of facility resource values (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include updating the set of available facility resource utilization profiles in response to the plurality of facility resource values of Iglesias. Motivation to do so comes from the knowledge well known in the art that updating the set of available facility resource utilization profiles in response to the plurality of facility resource values would help in determination of values and would therefore make the method/system more accurate.

As to Claim 15, Kumar and Hick teach the method of claim 11.
Kumar and Hick do not teach adjusting the plurality of facility resource values by selecting a favorable facility resource output selection from among a set of available facility resource output values.
However Iglesias teaches adjusting the plurality of facility resource values by selecting a favorable facility resource output selection from among a set of available facility resource output values (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include adjusting the plurality of facility resource values by selecting a favorable facility resource output selection from among a set of available facility resource output values of Iglesias. Motivation to do so comes from the knowledge well known in the art that adjusting the plurality of facility resource values by selecting a favorable facility resource output selection from among a set of available facility resource output values would help in determination of values and would therefore make the method/system more accurate.

As to Claim 16, Kumar and Hick teach the method of claim 11.
Kumar and Hick do not teach adjusting the plurality of facility resource values by producing a facility resource output selection relative to a set of available facility resource output values.
However Iglesias teaches adjusting the plurality of facility resource values by producing a facility resource output selection relative to a set of available facility resource output values (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include adjusting the plurality of facility resource values by producing a facility resource output selection relative to a set of available facility resource output values of Iglesias. Motivation to do so comes from the knowledge well known in the art that adjusting the plurality of facility resource values by producing a facility resource output selection relative to a set of available facility resource output values would help in determination of values and would therefore make the method/system more accurate.

As to Claim 17, Kumar and Hick teach the method of claim 16.
Kumar and Hick do not teach updating the set of available facility resource output values in response to the plurality of facility resource values.
However Iglesias teaches updating the set of available facility resource output values in response to the plurality of facility resource values (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include updating the set of available facility resource output values in response to the plurality of facility resource values of Iglesias. Motivation to do so comes from the knowledge well known in the art that updating the set of available facility resource output values in response to the plurality of facility resource values would help in determination of values and would therefore make the method/system more accurate.

As to Claim 18, Kumar and Hick teach the method of claim 11.
Kumar and Hick do not teach adjusting the plurality of facility resource values by selecting a favorable facility resource input profile from among a set of available facility resource input profiles.
However Iglesias teaches adjusting the plurality of facility resource values by selecting a favorable facility resource input profile from among a set of available facility resource input profiles (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include adjusting the plurality of facility resource values by selecting a favorable facility resource input profile from among a set of available facility resource input profiles of Iglesias. Motivation to do so comes from the knowledge well known in the art that adjusting the plurality of facility resource values by selecting a favorable facility resource input profile from among a set of available facility resource input profiles would help in determination of values and would therefore make the method/system more accurate.

As to Claim 19, Kumar and Hick teach the method of claim 11.
Kumar and Hick do not teach adjusting the plurality of facility resource values by producing a facility resource input profile relative to a set of available facility resource input profiles.
However Iglesias teaches adjusting the plurality of facility resource values by producing a facility resource input profile relative to a set of available facility resource input profiles (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include adjusting the plurality of facility resource values by producing a facility resource input profile relative to a set of available facility resource input profiles of Iglesias. Motivation to do so comes from the knowledge well known in the art that adjusting the plurality of facility resource values by producing a facility resource input profile relative to a set of available facility resource input profiles would help in determination of values and would therefore make the method/system more accurate.

As to Claim 20, Kumar and Hick teach the method of claim 19.
Kumar and Hick do not teach updating the set of available facility resource input profiles in response to the plurality of facility resource values.
However Iglesias teaches updating the set of available facility resource input profiles in response to the plurality of facility resource values (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include updating the set of available facility resource input profiles in response to the plurality of facility resource values of Iglesias. Motivation to do so comes from the knowledge well known in the art that updating the set of available facility resource input profiles in response to the plurality of facility resource values would help in determination of values and would therefore make the method/system more accurate.

As to Claim 21, Kumar and Hick teach the method of claim 11.
Kumar and Hick do not teach adjusting the plurality of facility resource values by selecting a favorable facility resource configuration profile from among a set of available facility resource configuration profiles.
However Iglesias teaches adjusting the plurality of facility resource values by selecting a favorable facility resource configuration profile from among a set of available facility resource configuration profiles (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include adjusting the plurality of facility resource values by selecting a favorable facility resource configuration profile from among a set of available facility resource configuration profiles of Iglesias. Motivation to do so comes from the knowledge well known in the art that adjusting the plurality of facility resource values by selecting a favorable facility resource configuration profile from among a set of available facility resource configuration profiles would help in determination of values and would therefore make the method/system more accurate.

As to Claim 22, Kumar and Hick teach the method of claim 11.
Kumar and Hick do not teach adjusting the plurality of facility resource values by producing a facility resource configuration profile relative to a set of available facility resource configuration profiles.
However Iglesias teaches adjusting the plurality of facility resource values by producing a facility resource configuration profile relative to a set of available facility resource configuration profiles (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include adjusting the plurality of facility resource values by producing a facility resource configuration profile relative to a set of available facility resource configuration profiles of Iglesias. Motivation to do so comes from the knowledge well known in the art that adjusting the plurality of facility resource values by producing a facility resource configuration profile relative to a set of available facility resource configuration profiles would help in determination of values and would therefore make the method/system more accurate.

As to Claim 23, Kumar and Hick teach the method of claim 22.
Kumar and Hick do not teach updating the set of available facility resource configuration profiles in response to the plurality of facility resource values.
However Iglesias teaches updating the set of available facility resource configuration profiles in response to the plurality of facility resource values (abstract: Based on the at least one performance metric score value, the back-end application computer server may automatically update a state of the resource preference indication in an available resource computer store and automatically arrange to adjust at least one output parameter in accordance with the updated state of the resource preference indication), (0004: adjust at least one output parameter in accordance with the updated state of the resource preference indication). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar and Hick to include updating the set of available facility resource configuration profiles in response to the plurality of facility resource values of Iglesias. Motivation to do so comes from the knowledge well known in the art that updating the set of available facility resource configuration profiles in response to the plurality of facility resource values would help in determination of values and would therefore make the method/system more accurate.	
	

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Facilities management added value in closing the energy performance gap” describes “Existing non-domestic buildings tend to use more energy than expected. This paper investigates how the operational strategies of facilities management can contribute to reducing building energy use. A longitudinal case study of a higher education (HE) campus which was conceptualised with the objective of being environmentally friendly and energy efficient is presented. The paper reflects on the energy performance of the campus since its operation in 2001, based on 14 years of energy data and a detailed record of all initiatives undertaken by the campus’s facilities management (FM) team in order to optimise energy performance. The integrated FM strategy composed of low- and no-cost strategies, continuous improvements, ongoing commissioning and retrofits succeeded in reducing campus energy intensity from 174 to 87 kWh/(m2*yr), now outperforming most relevant benchmarks. This finding highlights the importance of operations and maintenance in reducing the energy usage of existing buildings. This presented findings draw on a single case only, which excels through a very detailed longitudinal dataset. Going forwards, the analysis of further cases is recommended to corroborate the findings. The presented results suggest that proactive operations and maintenance strategies in existing buildings can contribute towards significantly improving energy performance. The profile and competency level of facilities management personnel should consequently be raised strategically at the organisational and national/industrial policy level, whilst integrated design processes should be further expanded to include FM’s operational control and management in a holistically fashion”.

	

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# US20150302303A1 teaches similar invention which describes There is provided systems and methods for generating suggestions integrated into business applications. Parameters for generating suggestions relating to the plurality of business applications are stored in a dynamic database. At least one suggestion relating to a business currently being used by a user is generated, the at least one suggestion generated using the parameters stored in the dynamic database. The at least one suggestion is integrated into the user interface of the given business application. Input of the user into the given business application is monitored, including input reflecting whether the at least one suggestion has been actioned by the user; and the parameters stored in the dynamic database are updated based on the monitored input so that generation of future suggestions may be refined.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621